Citation Nr: 1133725	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-16 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 14, 2005, for the grant of service connection for the cause of the Veteran's death.

2.  Entitlement to an effective date earlier than June 14, 2005, for the grant of basic eligibility for Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and JB

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972 and from June 1972 to June 1974.  He died in June 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant was afforded a personal hearing before the undersigned Veterans Law Judge at the RO in May 2011; a transcript is associated with the claims file.


FINDINGS OF FACT

1.  A January 2006 rating decision granted service connection for the cause of the Veteran's death, and granted basic eligibility for dependents' educational assistance, effective from June 14, 2005.

2.  Notice of the January 2006 rating decision, and the claimant's appellate rights, were issued that same month.

3.  Although a timely notice of disagreement was received as to the January 2006 rating decision, a timely substantive appeal was not received following issuance of a statement of the case in February 2007.


CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to an effective date earlier than June 14, 2005, for the grant of service connection for the cause of the Veteran's death, is dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The Veteran's claim of entitlement to an effective date earlier than June 14, 2005, for the grant of basic eligibility for Dependents' Educational Assistance (DEA), is dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In this case, the Board finds that no further action is necessary pursuant to the VCAA prior to consideration of the issues addressed in this decision.  As set forth in more detail below, the facts in this case are not in dispute and the appeal must be dismissed as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Analysis

Pursuant to a reopened claim received on June 14, 2005, a January 2006 rating decision granted service connection for the cause of the Veteran's death, and granted basic eligibility for dependents' educational assistance, effective from June 14, 2005.  Notice of the January 2006 rating decision, and the claimant's appellate rights, were issued that same month.  Although a timely notice of disagreement was received as to the effective assigned in the January 2006 rating decision for the award of service connection for the cause of the Veteran's death, and basic eligibility for dependents' educational assistance, a timely substantive appeal was not received following issuance of a statement of the case in February 2007.  As such, the January 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

The appellant submitted statements in May 2007 and June 2007 again seeking entitlement to an effective date earlier than June 14, 2005 for the grant of service connection for the cause of the Veteran's death, and basic eligibility for dependents' educational assistance.  The May 2008 rating decision on appeal denied these requests.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2010).  However, such law is not for consideration in this appeal as the January 2006 rating decision which assigned the effective date at issue is final.

Case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  In Rudd, the Court held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  Rudd, 20 Vet. App. 296 (2006).  However, in Leonard v. Nicholson, the Federal Circuit determined that, even when a claimant has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the claimant] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The only way the appellant could attempt to overcome the finality of the January 2006 rating decision - in an attempt to gain an earlier effective date - is to request a revision of that rating decision based on clear and unmistakable error (CUE).  See Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").

Neither the appellant nor her representative has asserted that the January 2006 rating decision contained CUE.  Thus, the appellant is legally and factually precluded from receiving an effective date earlier June 14, 2005, for the grant of service connection for the cause of the Veteran's death, and the grant of basic eligibility for DEA benefits.  As noted, the Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the appellant's testimony and her and her representative's assertions and belief that an earlier effective date for the grant of service connection for the cause of the Veteran's death, and grant of basic eligibility for DEA benefits, is warranted.  However, absent a showing of CUE, the appellant's freestanding claim for an earlier effective date must be dismissed.  Rudd, 20 Vet. App. 296 (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law); see also Sabonis (Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

The claim for an effective date earlier than June 14, 2005 for the grant of service connection for the cause of the Veteran's death is dismissed.

The claim for an effective date earlier than June 14, 2005 for the grant of basic eligibility for Dependents' Educational Assistance (DEA) is dismissed.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


